Name: 2001/251/EC: Commission Decision of 21 March 2001 repealing Decision 97/518/EC concerning certain protective measures with regard to certain fishery products originating in Malaysia (Text with EEA relevance) (notified under document number C(2001) 738)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  Asia and Oceania;  fisheries;  health;  international trade
 Date Published: 2001-03-31

 Avis juridique important|32001D02512001/251/EC: Commission Decision of 21 March 2001 repealing Decision 97/518/EC concerning certain protective measures with regard to certain fishery products originating in Malaysia (Text with EEA relevance) (notified under document number C(2001) 738) Official Journal L 091 , 31/03/2001 P. 0077 - 0077Commission Decisionof 21 March 2001repealing Decision 97/518/EC concerning certain protective measures with regard to certain fishery products originating in Malaysia(notified under document number C(2001) 738)(Text with EEA relevance)(2001/251/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Following the detection of Salmonella paratyphi B in consignments of fishery products originating in a processing plant in Malaysia, and since the presence of Salmonella paratyphi in food is a result of bad hygienic practices during processing of food and represents a potential risk for public health, the Commission adopted Decision 97/518/EC(2), suspending the imports of fishery products from the establishment concerned.(2) Following the information and the guarantees received from the Malaysian authorities, this establishment has improved its sanitary conditions and rectified the non-conformities, and it is now again in compliance with the requirements of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(3).(3) Decision 97/518/EC should therefore be repealed to permit the resumption of the imports of fishery products from the establishment concerned.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 97/518/EC is repealed.Article 2Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 214, 6.8.1997, p. 55.(3) OJ L 268, 24.9.1991, p. 15.